Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-20 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 15/978,499, filed on May 14, 2018 PAT 10813927 which is a CON of 14/947,786, filed on November 20, 2015 PAT 9968599 which is a DIV of 14/354,400, filed on April 25, 2014 ABN which is a 371 of PCT/US2012/062272, filed on October 26, 2012 which claims benefit of US Provisional Application 61/551,737, filed on October 26, 2011. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.

III.	Rejections
Double Patenting-Obviousness

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,813,927.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    596
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    664
    media_image3.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image4.png
    249
    295
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    199
    311
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    248
    280
    media_image6.png
    Greyscale



Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims compounds as well as method claims whereas the issued patent only is drawn to the method claims.
Finding Prima Facie Obviousness
	The same compounds are used in both the instant claims and the issued patent’s claims.  The scope of the method claims in the patented claims 1-14 and the scope of the method claims 3-18 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented is the same scope as the instant claims 1-18 and 20.  As a result, the claims are rejected under obviousness-type double patenting.


s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,968,599.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    596
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    664
    media_image3.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 


    PNG
    media_image7.png
    481
    314
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    50
    296
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    389
    311
    media_image9.png
    Greyscale



Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims compounds as well as method claims whereas the issued patent only is drawn to the method claims that are drawn to a narrower disease.
Finding Prima Facie Obviousness
	The same compounds are used in both the instant claims and the issued patent’s claims.  The scope of the method claims in the patented claims 1-18 and the scope of the method claims 3-19 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again 


Double Patenting-Statutory

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No.10,813,927. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Tiekink (Critical Reviews in Oncology/Hematology (2002) 225-248) or Doadrio, et al. (AN 1978:573626 CAPLUS). The instant invention claims 

    PNG
    media_image1.png
    596
    655
    media_image1.png
    Greyscale

 The Tiekink reference teaches the compound 
    PNG
    media_image10.png
    187
    138
    media_image10.png
    Greyscale
and its antitumor activity in mice.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Doadrio, et al. reference teaches the compound  
    PNG
    media_image11.png
    191
    200
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    207
    183
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    264
    220
    media_image13.png
    Greyscale
(see RN 7672-76-6 and 67994-75-6) and its antitumor activity against lymphoid leukemia in mice.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  



IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626